     Case 2:21-cv-00127-GMN-EJY Document 28 Filed 04/13/21 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, U.S. Bank National Association, As Trustee for Structured Asset
 7   Investment Loan Trust Mortgage Pass-Through Certificates, Series 2005-10
 8                              UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA

10   U.S. BANK NATIONAL ASSOCIATION, AS Case No.: 2:21-cv-00127-GMN-EJY
     TRUSTEE FOR STRUCTURED ASSET
11   INVESTMENT LOAN TRUST MORTGAGE
12   PASS-THROUGH CERTIFICATES, SERIES STIPULATION AND ORDER TO
     2005-10,                               EXTEND TIME PERIOD TO RESPOND
13                                          TO MOTIONS TO DISMISS [ECF Nos.
                      Plaintiff,            19-21]
14           vs.
15                                          [First Request]
     FIDELITY NATIONAL TITLE GROUP,
16   INC.; FIDELITY NATIONAL TITLE
     INSURANCE COMPANY; FIDELITY
17   NATIONAL TITLE AGENCY OF NEVADA,
18   INC.; DOE INDIVIDUALS I through X; and
     ROE CORPORATIONS XI through XX,
19   inclusive,
20                       Defendants.
21          Plaintiff, U.S. Bank National Association, As Trustee for Structured Asset Investment
22   Loan Trust Mortgage Pass-Through Certificates, Series 2005-10 (“U.S. Bank Trustee”),
23   Specially-Appearing Defendant Fidelity National Title Group, Inc. (“Fidelity”), and Defendants
24   Fidelity National Title Insurance Company (“Fidelity National”), and Fidelity National Title
25   Agency of Nevada, Inc. (“Fidelity Agency”, collectively “Defendants”), by and through their
26   counsel of record, hereby stipulate and agree as follows:
27      1. On January 22, 2021, U.S. Bank Trustee filed its Complaint in Eighth Judicial District
28          Court, Case No. A-21-828245-C [ECF No. 1-1];



                                                Page 1 of 2
     Case 2:21-cv-00127-GMN-EJY Document 28 Filed 04/13/21 Page 2 of 2




 1      2. On January 24, 2021, Fidelity National filed its Petition for Removal to this Court [ECF
 2          No. 1];
 3      3. On March 29, 2021, Defendants filed their Motions to Dismiss [ECF No. 19-21];
 4      4. U.S. Bank Trustee’s deadline to respond to Defendants’ Motions to Dismiss is currently
 5          April 12, 2021;
 6      5. U.S. Bank Trustee’s counsel is requesting an extension until May 12, 2021, to file its
 7          response to the pending Motions to Dismiss;
 8      6. This extension is requested to allow counsel for U.S. Bank Trustee additional time to
 9          finalize and respond to the points and authorities cited to in Defendants’ Motions.
10      7. Counsel for Defendants does not oppose the requested extension;
11      8. This is the first request for an extension which is made in good faith and not for
12          purposes of delay.
13          IT IS SO STIPULATED.
14    DATED this 12th day of April, 2021.              DATED this 12th day of April, 2021.

15    WRIGHT, FINLAY & ZAK, LLP                        SINCLAIR BRAUN LLP
16
      /s/ Lindsay D. Robbins                           /s/ Kevin S. Sinclair
17    Lindsay D. Robbins, Esq.                         Kevin S. Sinclair, Esq.
      Nevada Bar No. 13474                             Nevada Bar No. 12277
18    7785 W. Sahara Ave., Suite 200                   16501 Ventura Boulevard, Suite 400
19    Las Vegas, NV 89117                              Encino, California 91436
      Attorneys for Plaintiff, U.S. Bank National      Attorney for Defendants, Fidelity National
20    Association, As Trustee for Structured Asset     Title Group, Inc., Fidelity National Title
      Investment Loan Trust Mortgage Pass-             Insurance Company and Fidelity National
21    Through Certificates, Series 2005-10             Title Agency of Nevada, Inc.
22
23
                                                       IT IS SO ORDERED.
24
                                                       Dated this ____
                                                                  12 day of April, 2021
25
26
27                                                     ___________________________
28                                                     Gloria M. Navarro, District Judge
                                                       UNITED STATES DISTRICT COURT


                                                Page 2 of 2
